              Case 3:19-cr-05387-BHS Document 36 Filed 08/13/20 Page 1 of 2




 1
 2
 3                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 4
                                         AT TACOMA
 5
 6
     UNITED STATES OF AMERICA,                      CASE NO. CR19-5387 BHS
 7
                                                    ORDER
 8                                   Plaintiff,
 9                          v.
10 DONALD LEE SCHNACKER,
11
                                     Defendant.
12
13
14
15          THIS COURT having considered the Joint Status Report and Stipulated Motion

16 Continuing the Trial and the facts set forth therein, and General Orders 01-20 through 09-20
17 of the United States District Court for the Western District of Washington re Extension of
18 Court Operations Under the Exigent Circumstances Created by COVID-19 and Related
19 Coronavirus, addressing measures to reduce the spread and health risks from COVID-19,
20 which is incorporated herein by reference, hereby FINDS as follows:
21       1.      In light of the recommendations made by the Centers for Disease Control and
22 Prevention (CDC) and Public Health for Tacoma and Pierce County regarding social
23
   distancing measures required to stop the spread of this disease as well as the lack of the type
24
   of personal protective equipment necessary to ensure the health and safety of all participants
25
   it is not possible at this time to proceed with a jury trial.
26
           2.     Further, because of the recommendations that individuals at higher risk of
27
   contracting this disease –including individuals with underlying health conditions, individuals
28

     Schnacker/Order Continuing Trial Date                               UNITED STATES ATTORNEY
                                                                         1201 PACIFIC AVENUE, STE 700
     CR19-5387 BHS - 1                                                    TACOMA, WASHINGTON 98402
                                                                                (253) 428-3800
                  Case 3:19-cr-05387-BHS Document 36 Filed 08/13/20 Page 2 of 2




 1
     age 60 and older, and individuals who are pregnant – avoid large groups of people, at this
 2
     time, it would be difficult, if not impossible, to get a jury pool that would represent a fair
 3
     cross section of the community. Based on the recommendations it would also be medically
 4
     inadvisable to do so.
 5
             3.       As a result, the failure to grant a continuance of the trial date in this case would
 6
     likely result in a miscarriage of justice and would deny counsel for the defendant and
 7
 8 government counsel the reasonable time necessary for effective preparation, taking into
 9 account the exercise of due diligence. 18 U.S.C. § 3161(h)(B)(i). Pursuant to 18 U.S.C.
10 § 3161(h)(7)(A), the ends of justice served by continuing the trial in this case outweighs the
11 best interest of the public and the defendant to a speedy trial.
12           IT IS THEREFORE ORDERED that the parties’ request to continue the trial date are
13 GRANTED. A plea in this matter is scheduled for November 16, 2020 at 10:00 a.m. Trial
14 in this matter is scheduled for March 9, 2021. Pretrial motions shall be filed no later than
15 January 29, 2021. A pretrial conference is scheduled for March 1, 2021 at 10:00 a.m.
16
17       IT IS FURTHER ORDERED that the period time from the date of this order up to and

18 including the trial date, shall be excludable time pursuant to 18 U.S.C. § 3161.
19           Dated this this 13th day of August 2020.




                                                   A
20
21
22
                                                   BENJAMIN H. SETTLE
23                                                 United States District Judge
24
     Presented by:
25
26 s/ Angelica Williams                                   s/ Heather Carroll
   ANGELICA WILLIAMS                                      HEATHER CARROLL
27 Assistant United States Attorney                       Attorney for Defendant
28

      Schnacker/Order Continuing Trial Date                                       UNITED STATES ATTORNEY
                                                                                  1201 PACIFIC AVENUE, STE 700
      CR19-5387 BHS - 2                                                            TACOMA, WASHINGTON 98402
                                                                                         (253) 428-3800
